Citation Nr: 9918982	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  93-12 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Waiver of recovery of loan guaranty indebtedness. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The appellant served in active duty from October 1968 to May 
1970.      

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 decision on a waiver 
of the Committee on Waivers and Compromises at the Chicago, 
Illinois, VA, Regional Office (RO).  This matter was remanded 
to the RO in March 1995.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant purchased the subject property in February 
1978 for $12,500.00 which was used as security for the VA 
guaranteed loan in the amount of $12,500.00, agreed to pay 
the VA guaranteed loan under the terms of the mortgage and 
mortgage note, and agreed to indemnify the VA in the event of 
a loss by the VA following a default and foreclosure sale of 
the subject property.
 
3.  There was a default on the VA guaranteed loan 
necessitating a foreclosure sale of the subject property, 
resulting in the loan guaranty indebtedness in the amount of 
$6,998.25.   

4.  The appellant was at fault in the creation of the loan 
guaranty indebtedness and would be unjustly enriched if the 
debt were not repaid.    

5.  The VA was not at fault in the creation of the loan 
guaranty indebtedness.  

6.  The appellant has sufficient funds to permit repayment of 
the loan guaranty indebtedness without resulting in undue 
financial hardship to the appellant and repayment of the loan 
guaranty indebtedness would not be inequitable.  




CONCLUSIONS OF LAW

1.  There was a loss by the VA after the default on the VA 
guaranteed loan and foreclosure of the subject property which 
constituted the security for the loan.  38 U.S.C.A. § 5107 
(a), 5302 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 1.965(a)(1998).  

2.  Recovery of the loan guaranty indebtedness, in the amount 
of $6,998.25, plus accrued interest, would not violate the 
principles of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302; 38 C.F.R. § 1.965(a).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the appellant's claim with respect to 
the waiver, is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the appellant has presented a 
claim which is not inherently implausible.  The Board is 
satisfied that all relevant facts have been properly 
developed.  The Board finds that the RO complied with the 
directives of the March 1995 remand.  No further assistance 
to the appellant is required to comply with the duty to 
assist the appellant mandated by 38 U.S.C.A. § 5107(a). 
Factual Background

The documentary evidence before the Board supports the 
following factual summary:

In February 1978, the appellant and his spouse acquired title 
to real property located in Kankakee, Illinois, hereinafter 
referred to as the subject property, for $12,500.00.  A VA 
guaranteed loan in the original amount of $12,500.00 financed 
the purchase of the subject property.   

In conjunction with the purchase of the property, the 
appellant executed a VA Application for Home Loan Guaranty, 
VA Form 26-1802a in January 1978.  In that document, the 
appellant certified and agreed to repay the VA for any claim 
which VA would be required to pay the lender on account of 
default under the terms of the loan.  The appellant agreed 
that the regulations, issued under Chapter 37, Title 38 of 
the United States Code and in effect on the date of the loan, 
governed the rights, duties, and liabilities of the parties.  
The appellant agreed and certified to the following: 

"As a home loan borrower, you will be 
legally obligated to make the mortgage 
payments called for by your mortgage loan 
contract.  The fact that you dispose of 
the property after the loan has been made 
WILL NOT RELIEVE YOU OF LIABILITY FOR 
MAKING THESE PAYMENTS...Also, unless you 
are able to sell the property to a 
credit-worthy obligor who is acceptable 
to the VA...and who will assume the payment 
of your obligation to the lender, you 
will not be relieved from liability to 
repay any claim which the VA or HUD/FHA 
may be required to pay your lender on 
account of default in your loan payment. 

The amount of any such [loan guaranty] 
claim payment will be a debt owed by you 
to the Federal Government.  This debt 
will be the object of established 
collection procedures."

The first default occurred in May 1980.     

A Notice of Default was issued to the VA in July 1980 by the 
noteholder.  It was noted that the loan was chronically 
delinquent.   

A Notice of Intention to Foreclose was issued to the VA in 
July 1980.  It was noted that the appellant was a "chronic 
delinquent."  The noteholder was unable to contact the 
appellant and he did not respond to the letters or notices.  
The face to face interviews were fruitless.  The noteholder 
indicated that they felt they exhausted all collection 
efforts and were recommending foreclosure.  

In July 1980, the noteholder informed the VA that the loan 
was brought current.  

In February 1988, the appellant defaulted on the loan 
payment.  A Notice of Default was issued by the noteholder to 
the VA in April 1988.  It was noted that a tenant occupied 
the subject property. 

In November 1988, the appellant defaulted on a loan payment.  
A Notice of Default was issued to the VA by the noteholder in 
January 1989.  It was noted that in January 1989, the 
appellant's spouse called the noteholder and promised to 
bring the loan current by mid February.   

The first uncured default occurred on April 1, 1990.  

A Notice of Default was issued by the noteholder to the VA in 
June 1990.  The Notice of Default indicated that the amount 
of the default was $498.00.  As of June 26, 1990, the unpaid 
balance of the loan, including unpaid interest, was 
$10,606.90.  The noteholder stated that they have been unable 
to contact the appellant because he had an unlisted phone 
number and he did not answer their mail.  The appellant's 
attitude toward the default was poor.

A Notice of Intention to Foreclose was issued to the VA in 
July1990.  It was noted the possibilities of curing the 
default had been exhausted.  The total delinquency was 
$411.04.  It was noted that a deed in lieu of foreclosure or 
voluntary conveyance of the security was obtainable and was 
legally acceptable.  The noteholder stated that the appellant 
had a nonpublished and had not made contact with the 
noteholder.  

In a September 1990 report of contact, the VA indicated that 
the appellant's spouse contacted the noteholder and that the 
appellant was unemployed.  The VA gave her the options of 
sale, deed in lieu of foreclosure, or a repayment plan.  The 
appellant was advised to keep in touch with the VA.  

In a November 1990 report of contact, the appellant's spouse 
indicated that the appellant was still unemployed and that he 
had not been working for six months.  The spouse was not 
working.  She stated that the veteran's preference as far as 
a job was concerned did not work because a lot of non-
veterans were getting jobs over her husband.  The VA advised 
the appellant's spouse to tell the appellant to continue job 
hunting and be persistent with the veteran job service, and 
something would come through.  The appellant's spouse was 
told about the deed in lieu of foreclosure and former owner 
purchase.  She said that the subject property was rented out 
but the neighborhood had gotten so bad that the person had to 
move because his place was being broken in every time he went 
to work.  A financial statement was mailed to the appellant. 

In February 1991, the judgment of foreclosure and sale was 
entered.

In April 1991, it was noted that the subject property was 
vacant.

In May 1991, the subject property was appraised.  The market 
value, as is, was estimated to be $8,000.00.  The minimum 
cost of repairs was $2,500.00.  The subject property was 
vacant and locked.  It was noted that the concrete slab in 
the utility room was badly cracked.  There were rotten trim 
boards and face boards in the back.  All exterior trim, 
windows, and foundation on the garage needed scraping and 
painting.  The overhead garage door needed to be replaced.  
One window in the garage was broken.  There were no crawl 
space vents.  The appraiser noted that she had contacted the 
appellant and had made arrangements to meet the appellant at 
the subject property for the appraisal in March 1991 and the 
appellant did not show up.  It took the appraiser almost two 
months to gain entry to the subject property to do the 
appraisal.  

In July 1991, the VA notified the noteholder that the minimum 
bid for the subject property was $7,185.00.  

The foreclosure sale took place in July 1991.  The principal 
balance and interest on the loan on the date of foreclosure 
totaled $11,783.10.  The liquidation expenses totaled 
$2,400.15.  The total estimated indebtedness including cost 
of foreclosure was $14,183.25.  The subject property was sold 
for $7,185.00.  The loan guaranty claim that the VA paid to 
the noteholder was $6,998.25.  

In June 1992, the VA notified the appellant that he owed a 
loan guaranty indebtedness in the amount of $6,998.25.  

In August 1992, the appellant requested a waiver of the 
recovery of the loan guaranty indebtedness.  He indicated 
that the indebtedness was not his fault because he was on an 
indefinite layoff due to a plant closing.  He stated that he 
was unemployed for about a year and a half, with no income, 
from May 1984 to January 1986.  He indicated that he fell 
behind in his payments when they went on strike in 1989.  The 
appellant indicated that he was laid off from his new job.  
He stated that his VA benefits were supposed to be for life.    

In a September 1992 Decision on Waiver of Indebtedness, the 
RO denied the appellant's request for a waiver.  The RO 
determined that there was no finding of fraud, 
misrepresentation of a material fact, or showing of bad 
faith.  The RO indicated that the reason that was given for 
the default was that there was a curtailment of income; the 
appellant was laid off his job.  The RO stated that the 
appellant was informed of the options available to avoid the 
foreclosure and he was unable to cure the default, and 
subsequently, the subject property was foreclosed upon.  The 
RO indicated that since that time, the appellant has found 
other employment.  The RO noted that the appellant stated 
that repayment of this indebtedness would create financial 
hardship.  However, the appellant did not complete and return 
a financial statement that was sent to him.  The RO indicated 
that due to the absence of the financial status report, the 
issue of hardship can not be considered.  Therefore, the RO 
stated that they assumed the appellant had the ability to 
repay the loan guaranty indebtedness and the request for a 
waiver was denied.      

In an October 1992 statement, the appellant stated that he 
thought the denial of his request for a waiver was not fair 
because he lost his home due to being laid off, indefinitely, 
twice.  The appellant indicated that he had no income for a 
year except for his VA benefits.  The appellant further 
stated that since then, he has been divorced and he has to 
pay two different sets of child support.  He indicated that 
he was still trying to pay off family members and he had to 
stay with a relative until he found employment.  

In a March 1993 substantive appeal, the appellant stated that 
he was unable to make the loan payments because he was laid 
off his job for about a year and a half.  He got unemployment 
for about six months and then it ran out in May 1984.  He 
indicated that he got another job in January 1986 and worked 
for four years and he was laid off for over a year.  He 
indicated that he went deep into debt from borrowing money 
from friends and relatives.  He had a lot of doctor and 
hospital bills to pay.  The appellant indicated that he is 
now divorced and has to pay child support for two sets of 
children so his bills take up most of his pay.  He also 
indicated that he had to order a special phone for his 
hearing disability.

In March 1995, the Board remanded this matter to the RO for 
additional development.  The RO was directed to contact the 
appellant and request the appellant to submit a financial 
status report. 

A May 1995 Financial Status Report (VA Form 20-5655) 
indicates that the appellant was married and he had two 
dependents.  He reported that his monthly gross salary was 
$2,286.72.  He received a monthly VA compensation in the 
amount of $120.00.  His total monthly net income was 
$1,903.00.  His spouse's monthly gross salary was $2,192.40.  
Her net monthly income was $1,820.16.  His total monthly 
expenses were $3,487.84.  The monthly expenses included 
$264.00 for rent/mortgage; $450.00 for food; $600.00 for 
utilities and heat, $476.84 for insurance, $240.00 for child 
support; and $350.00 for personal expenses.  The appellant 
owed $29,480.00 on installment contracts and other debts and 
his monthly payment was $1,107.00.  He reported that he had 
no cash in the bank and $45.00 cash on hand.  He indicated 
that he owned two cars, a 1994 model and a 1993 model, which 
were each valued at $10,000.00.  He stated that he owned real 
estate valued at $5,000.00.  

In June 1995, the RO reviewed the additional evidence and 
affirmed the June 1995 decision on Waiver of Indebtedness.  

In August 1997, the RO again reviewed the additional evidence 
and denied the appellant's request for a waiver.  The RO 
stated that review of the appellant's financial status report 
reveals that after all his expenses had been met, he still 
had a remaining balance of $235.00 per month.  The RO 
determined that it would not be unreasonable to request the 
appellant to enter into a repayment plan to clear this debt 
and the collection of this debt would not deprive the 
appellant of the basic necessities to live.  

In a September 1997 statement, the appellant stated that he 
was laid off his job in 1984, and he received $200.00 a month 
from unemployment every two weeks and about $100.00 a month 
in VA compensation.  He indicated that he had $700.00 going 
out for bills after six months of unemployment ran out.  In 
1986, he found another job and was laid off again for 
fourteen months.  His income was $500.00 every two weeks from 
unemployment and $130.00 in VA compensation.  The appellant 
stated that this was why he could not keep his obligation on 
the loan.  The appellant indicated that he did not want to 
let go of the subject property but he had no choice in the 
matter.  He stated that it took a long time to find work 
because the same problem existed for so many people.   



Pertinent Law and Regulations

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from an appellant where he has 
been found to be free from an indication of fraud, 
misrepresentation, or bad faith, and both of the following 
factors are found to exist: (1) After default there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964(a).  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the appellant, and, (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Analysis

The RO found the appellant to be free from an indication of 
fraud, misrepresentation, or bad faith, and the Board concurs 
with that preliminary finding.  In the evaluation of whether 
equity and good conscience necessitate a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated elements applicable to a particular case.  
Furthermore, although not an explicit element of equity and 
good conscience, the Board also looks to whether the 
appellant attempted to mitigate the amount of the 
indebtedness.

VA's working definition of "fault" is "The commission or 
omission or an act that directly results in the creation of 
the debt." (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the appellant had over 
circumstances leading to the foreclosure.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibilities to 
the Government.  The age, financial experience, and education 
of the debtor should also be considered in these 
determinations.  

Under the VA's definition of "fault," the Board is 
concerned with whether the appellant was responsible for 
"the commission or omission of an act that directly results 
in the creation of the debt."  "Fault" in terms of 
"right" and "wrong" is secondary, if not irrelevant.  
Determining the proximate cause of the resulting debt is the 
critical issue. 

Essentially, the appellant asserts that since he had no 
control of his financial situation due to his loss of 
employment, he should not be held responsible for the loan 
guaranty indebtedness that resulted.  The Board disagrees 
with that position.  The appellant, as legal owner of record, 
is charged with having direct control of the subject property 
and debt obligation.  The appellant was making all of the 
decisions relevant to his obligation under the VA guaranteed 
loan.  He voluntarily agreed to repay any guaranty claim 
which the VA may be required to pay to the appellant's 
noteholder on account of a default in the loan payments.  
Utilizing the VA guaranteed loan, the appellant had been able 
to purchase the subject property under favorable conditions.  
The appellant's responsibility for payment under the loan 
obligation was not contingent upon whether the appellant was 
employed or whether it was advantageous for him to maintain 
his loan payments.  Even if the appellant's loss of 
employment caused him to incur increased debt, it was both 
incumbent upon him and to his distinct advantage, to make 
sure he continued to keep the mortgage payments current. 

The Board finds that the appellant did not take those actions 
expected of a person exercising a high degree of care with 
due regard to his contractual responsibility to the 
Government.  The evidence of record shows that the 
appellant's attitude toward the default of the VA loan was 
poor and he did not attempt to mitigate the amount of the 
indebtedness.  The June 1990 Notice of Default indicated that 
the appellant did not answer the noteholder's mail and that 
the noteholder had been unable to contact the appellant 
because the appellant had an unlisted phone number.  The 
noteholder stated that the appellant's attitude was poor.  
The July 1990 Notice of Intention to Foreclose indicated that 
the appellant did not contact with the noteholder.  It was 
noted that a deed in lieu of foreclosure or a voluntary 
conveyance was obtainable and legally acceptable.  The 
evidence of record shows that the appellant did not pursue 
these options.  Review of the record further reveals that in 
September 1990 and November 1990, the appellant's spouse was 
advised by the VA of the options of pursuing a deed in lieu 
of foreclosure or entering into a repayment plan.  The 
appellant did not pursue these alternatives.  

Review of the record further reveals that the appellant did 
not take any action to facilitate the foreclosure sale of the 
subject property.  The May 1991 appraisal report indicates 
that the subject property was left in a state of disrepair.  
The minimum cost of repairs was $2,500.00.  Furthermore, the 
appellant did not meet the appraiser at the subject property 
as arranged and it took the appraiser two months to gain 
entry to the subject property to do the appraisal.  This led 
to increased foreclosure costs.  

The Board finds that the appellant was at fault in the 
creation of the loan guaranty indebtedness.  Although the 
appellant had no control over the loss of his employment, he 
did have control over the subject property and the debt 
obligation.  The evidence shows that the appellant did not 
make any effort towards minimizing the indebtedness in terms 
of contacting the noteholder at the time of the default, 
attempting to work out a payment plan in order to cure the 
default, offering  a 
deed in lieu of foreclosure, or voluntarily conveying the 
subject property to the noteholder.  The evidence of record 
further shows that the appellant left the subject property in 
a state of disrepair.  Since the appellant was at fault in 
the creation of the loan indebtedness, he should bear the 
burden in its repayment.  

The Board finds that the VA was not at fault in the creation 
of the loan guaranty indebtedness.  In fact, the VA took 
action to minimize the amount of the loan indebtedness by 
contacting the appellant and informing the appellant of the 
possibility of entering into a deed in lieu of foreclosure or 
a repayment plan.  Even though the VA was not at fault in the 
creation of the loan indebtedness, it has absorbed a loss in 
this transaction.  

The Board finds that the appellant would be unjustly enriched 
if waiver of the loan indebtedness was granted, since the 
subject property was apparently rented for at least a portion 
of the time that he was not making mortgage payments.  There 
is no evidence showing that the appellant changed positions 
to his detriment in reliance upon the VA loan program or that 
requiring repayment of the indebtedness would defeat the 
purpose of the VA loan program.  

Finally, the Board must analyze the appellant's current 
financial status and the potential impact of loan payments on 
his ability to discharge his responsibilities and to provide 
himself and his family with the basic necessities of life.  
The Board is particularly aware of the principle that, once 
the necessary living expenses have been met, the appellant is 
expected to accord a debt to the VA the same regard given to 
any other debt.  

In the May 1995 Financial Status Report, which is the most 
current of record, the appellant reported that his spouse's 
and his net monthly income was $3,723,16.  He alleged that 
his monthly expenses totaled $3,487.84.  The Financial Status 
Report shows that the appellant has a monthly cash surplus of 
approximately $235.00.  The Financial Status Report also 
shows that the appellant appropriated approximately $1,107.00 
a month to other creditors.  He also reported paying $600.00 
a month for utilities, which is an extremely high amount.  

There is no evidence of record that shows that repayment of 
the loan guaranty indebtedness would prevent the appellant 
from providing for his family and himself with the basic 
necessities.  The appellant is expected to accord a debt to 
the VA the same regard given to any other debt.  The proper 
analysis of undue hardship must take into consideration not 
only the appellant's present financial picture, but also a 
realistic projection of his status in the foreseeable future.  
The appellant is relatively young and can reasonably expect 
to have many more years of substantially gainful employment.  
He should be able to repay the loan guaranty indebtedness 
over time without significantly impairing or curtailing 
funding for basic necessities of life.  

In conclusion, the Board has determined that the appellant 
was at fault in the creation of the loan guaranty 
indebtedness and he did not make any effort towards 
minimizing the amount of the indebtedness.  The Board also 
finds that the VA was entirely without fault, but has 
absorbed a substantial loss in this transaction.  Finally, it 
has been determined that the appellant has the financial 
ability to repay the loan guaranty indebtedness.  
Consequently, recovery of the loan guaranty indebtedness 
would not be unduly favorable or adverse to either the 
Government or the appellant, nor would it violate the 
principles of "equity and good conscience."  38 U.S.C.A. §§ 
5107, 5302; 38 C.F.R. § 1.965(a).  


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amount of $6,998.25, plus accrued interest, is denied.  


		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

